Filed Pursuant to Rule 424(b)(3) Registration No.333-159645 SUPPLEMENT NO. 2 DATED NOVEMBER 9, 2011 TO PROSPECTUS DATED APRIL 27, 2011 AMBIENT CORPORATION This document supplements the prospectus dated April 27, 2011, as subsequently amended by Supplement No. 1 dated August 16, 2011 by attaching to and making as part of this prospectus supplement Ambient Corporation’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011, which was filed with the SEC on November 8, 2011. This prospectus supplement is incorporated by reference into the prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements to the prospectus. NEITHER THE SECURITIES EXCHANGE AND COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED ON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is November 9, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-35259 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 98-0166007 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS 02459 (Address of Principal Executive Office) (Zip Code) 617-332-0004 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes ¨ No þ As of November 8, 2011, there were16,529,062 shares of issuer's common stock, par value $0.001 per share, outstanding. INDEX PAGE PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of December 31, 2010 (Audited)* and September 30, 2011 (Unaudited) 4 Consolidated Statements of Operations for the three andnine months ended September 30, 2010 and 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2011 (Unaudited) 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 12 Item 4. Controls and Procedures 15 PART II – OTHER INFORMATION Item 6. Exhibits 16 SIGNATURES 17 *The Balance Sheet at December31, 2010 has been derived from audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. All other financial statements are unaudited. Explanatory Note Ambient Corporation implemented the previously approved 1-for-100 reverse stock split on July 18, 2011. All share and per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjustedto reflect the effects of the reverse stock split. 2 FORWARD LOOKING STATEMENTS The following discussion should be read in conjunction with the financial statements and related notes contained elsewhere in this quarterly report on Form10-Q. We make forward-looking statements in this report, in other materials we file with the Securities and Exchange Commission (the “SEC”) or that we otherwise release to the public, and on our website. In addition, our senior management might make forward-looking statements orally to analysts, investors, the media, and others. These statements are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and 21E of the Securities Exchange Act of 1934, as amended. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings) and demand for our products and services, and other statements of our plans, beliefs, or expectations, including the statements contained in Item 2, “Management’s Discussion and Analysis of Financial Condition, and Results of Operations” regarding our future plans, strategies and expectations are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “predict,” “expect,” “intend,” “plan,” “project,” “target,” “continue,” “can,” “could,” “may,” “should,” “will,” “would,” and similar expressions. You are cautioned not to place undue reliance on these forward-looking statements because these forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to, our ability to retain and attract customers, particularly in light of our dependence on a single customer for substantially all of our revenue; our expectations regarding our expenses and revenue, including our expectations that our research and development expenses and selling, general and administrative expenses may increase in absolute dollars; anticipated trends and challenges in our business and the markets in which we operate, including the market for smart grid technologies; our expectations regarding competition as more and larger companies enter our markets and as existing competitors improve or expand their product offerings; our plans for future products and enhancements of existing products; our anticipated cash needs and our estimates regarding our capital requirements; and our anticipated growth strategies. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC, should be considered in evaluating forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. Moreover, we do not assume the responsibility for the accuracy and completeness of these forward-looking statements. We expressly disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law. 3 AMBIENT CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) December 31, September 30, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Deferred financing costs - Property and equipment, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities (including related party interest of $244 and $0, respectively) Deferred revenue - Capital lease obligation 10 - Total current liabilities Non-current liabilities Deferred rent Total liabilities Stockholders' Equity: Common stock, $0.001 par value; 20,000,000 and 100,000,000 shares authorized; 16,503,764 and 16,539,062 shares issued; and 16,493,764 and 16,529,062 shares outstanding, respectively 16 17 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock; 10,000 shares at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Total revenue $ Cost of goods sold Gross profit Operating expenses: Research and development expenses Selling, general and administrative expenses Total operating expenses Operating (loss) income ) ) Interest income (expense), net - 5 ) 17 Gain on conversion of debentures - - Total other income 5 39 17 (Loss) income before taxes ) ) Provision for income taxes - 54 - Net (loss) income $ ) $ $ ) $ Net (loss) income per share (basic) $ ) $ $ ) $ Net (loss) income per share (diluted) $ ) $ $ ) $ Weighted average shares used in computing basic net (loss) income per share Weighted average shares used in computing diluted net (loss) income per share The accompanying notes are an integral part of these consolidated financial statements. 5 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization Amortization of beneficial conversion feature of convertible debt - Stock-based compensation 72 Gain on conversion and extinguishment of debt ) - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other current assets 36 Accounts payable Deferred rent 94 ) Accrued expenses and other current liabilities Deferred revenue ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITES Proceeds from issuance of common stock - Deferred financing costs - ) Proceeds from exercise of warrants Proceeds from exercise of stock options 26 31 Payments of capitalized lease obligations (9
